Mb. Justice Aldeey
delivered the opinion of the court.
In the appeal taken by León Acevedo from a judgment of conviction entered against him by the District Court of Aguadilla he assigns as the first error that the lower court overruled his motion for dismissal of this action made under the authority of subdivision 2 of section 448 of the Code of Criminal Procedure on the ground that he was not brought to trial within one hundred and twenty days after the filing of the information, notwithstanding the fact that the trial had not been postponed at his instance, as shown by an affidavit which he presented. The district attorney of that court opposed the motion, but the transcript before us does not show that he gave any reason therefor; and the court overruled the motion on the ground that the said period of one hundred and twenty days should be computed from the date on which the defendant asked for trial by a jury.
The period of one hundred and twenty days within which a person accused of a crime should be brought to trial must be computed, according to subdivision 2 of said section 448, from the date of the filing of the information; therefore, the lower court had no authority to compute it from another date and in doing so committed the error assigned by the appellant and admitted by the Fiscal of this court. In conformity with the rule laid down in the case of Dyer v. Rossy, 23 P. R. R. 718, we must reverse the judgment appealed from and render another dismissing the prosecution in accordance with subdivision 2 of section 448 of the Code of Criminal Procedure.

Reversed.

Chief Justicé Hernández and Justices Wolf, Del Toro and Hutchison concurred.